Per Curiam:

The court below ordered appellant to provide $35 per week to support respondent, his emancipated eighteen (18) year old daughter, until her graduation from high school. Upon examination of the record and briefs submitted on appeal we find that the presiding judge properly imposed the challenged support obligation pursuant to the standards set forth in Risinger v. Risinger, 273 S. C. 36, 253 S. E. (2d) 652 (1979).
We must further find, however, that the lower court erred in attempting to limit respondent’s application for any future relief to sixty (60) days from her high school gradu*42ation. This enforced waiver, although apparently intended to protect appellant from extended liability, constitutes an overreaching of the presiding judge’s authority.
Accordingly the decision of the court below is:
Affirmed in part,
Reversed in part.
Lewis, C. J., and Littlejohn, Ness, Gregory and Harwell, JJ., concur.